Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12, 13 and 34-51 are presented for examination.
Applicants’ drawings filed March 10, 2021; preliminary amendment filed August 18, 2021; and the information disclosure statements filed September 2, 2021 and September 26, 2022  have been received and entered.
Applicants’ election filed September 26, 2022 in response to the restriction requirement of July 27, 2022 has been received and entered.  The applicants elected the invention described in claims 12 and 34-42 (Group VI) with traverse.  Applicants’ traverse is noted, but is not deemed persuasive for reasons set forth in the previous Office action dated July 27, 2022; therefore, the restriction requirement is hereby made Final.
Claims 13 and 43-51 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 35 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34, 35 and 40 are rendered indefinite for the use of the quotation marks.  The quotation marks around the phrases, 2-Hydroxy-TTBA, nelonemdaz or nelonemdazK, are not needed.  Please correct.
Claims 34, 35 and 40 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 34, 35, 40 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2004/000786 A1, hereby known as Gwag et al. of PTO-1449 (BC).
Gwag et al. the same tetrafluorobenzyl derivatives and their pharmaceutically acceptable salts are effective in the treatment of ischemic brain disease such as stroke (see the abstract).  Note page 12, lines 4-26 to page 13, lines 1-20 teaches the preferred active compounds, namely, 2-Hydroxy-TTBA.  Note page 14, lines 11-20 teaches the pharmaceutically acceptable salts of the active compounds such as potassium.  Note page 15, line 1 teaches the active compounds are effective in the treatment of ischemic stroke.
As to the tetraflurobenzyl derivatives and their pharmaceutically acceptable salts thereof, a product of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990)). In the instant application, the aforesaid tetraflurobenzyl derivatives and their pharmaceutically acceptable salts thereof for reducing neurological deficits and/or improving daily activity of living in an ischemic stroke patient receiving a recanalization therapy is anticipated by Gwag et al. since the active compounds (derivatives) possesses the same identical chemical structure.
Clearly, the cited reference anticipates the applicants’ instant invention; therefore, applicants’ instant invention is unpatentable.
	Claims 12, 34, 35, 40 and 42 are not allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 34-36, 40 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2006/126825 A1, hereby known as Oh et al. of PTO-1449 (BA).
	Oh et al. teach same tetrafluorobenzyl derivatives and their pharmaceutically acceptable salts are effective in the treatment of ischemic brain disease such as stroke (see page 1, section [8]).  Note page 2, section [20] teaches active derivatives are formulated in a form of lyophilization in aqueous solution.  Note page 3, sections [41] to page 4, section [43] teaches the preferred tertafluorobenzyl derivatives and their pharmaceutically acceptable salts thereof.
As to the tetraflurobenzyl derivatives and their pharmaceutically acceptable salts thereof, a product of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990)). In the instant application, the aforesaid tetraflurobenzyl derivatives and their pharmaceutically acceptable salts thereof for reducing neurological deficits and/or improving daily activity of living in an ischemic stroke patient receiving a recanalization therapy is anticipated by Oh et al. since the active compounds (derivatives) possesses the same identical chemical structure.
Clearly, the cited reference anticipates the applicants’ instant invention; therefore, applicants’ instant invention is unpatentable.
Claims 12, 34-36, 40 and 42 are not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/000786 A1, hereby known as Gwag et al. of PTO-1449 (BC) or WO 2006/126825 A1, hereby known as Oh et al. of PTO-1449 (BA).
Gwag et al. and Oh et al. were each individually discussed above supra for tetrafluorobenzyl derivatives and their pharmaceutically acceptable salts thereof were inherently effective for reducing neurological deficits and/or improving daily activity of living in an ischemic stroke patient receiving a recanalization therapy.
The instant invention differs from the cited references in that the cited references do not teach the dosage amounts of tetrafluorobenzyl derivatives.  However, to determine the dosage amounts may be calculated according to body weight, body surface area or organ sizes.  Further refinement of the calculations necessary to determine the appropriate dosage involving each of the above active agent(s) is routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation.
Claims 37-39 and 41 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629